THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, (2) THE SALE IS
MADE IN ACCORDANCE WITH RULE 144 OR A BONA FIDE PLEDGE OR CUSTODIAL ARRANGEMENT
WITH RESPECT TO SUCH SECURITIES OR (3) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY IS DELIVERED STATING THAT SUCH REGISTRATION IS NOT
REQUIRED.



Warrant No. 1 
Up to [_________] shares of 
 
Common Stock, subject to adjustment 

 
Warrant


Fusion Telecommunications International, Inc.


Fusion Telecommunications International, Inc. (the "Company" or the "Issuer"), a
Delaware corporation, for value received, hereby certifies that _____, or its
registered permitted assigns, is the registered holder (the "Holder") of rights
to purchase from the Issuer up to [___________(_____)]1  (the "Warrant Number")
duly authorized, validly issued, fully paid and nonassessable shares of common
stock, par value $0.01 per share (the "Common Stock"), of the Issuer at a price
per share equal to the Warrant Price (as defined herein), subject to the terms,
conditions and adjustments set forth below in this warrant (this "Warrant").
 
____________
1 Insert 50% of the number of shares of Common Stock into which the Holder's
Preferred Stock is convertible.
 
 
 

--------------------------------------------------------------------------------

 
 
1. Warrant. The Warrant represented hereby has been issued pursuant to the
Subscription and Rights Agreement dated December 20, 2006 (the “Subscription
Agreement”), and is subject to the terms and conditions thereof. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth in the Subscription Agreement.
 
1.1 Warrant Number and Price; Warrant Term.
 
(a) Warrant Number and Price. Subject to the provisions of this Warrant:
 
(i) this Warrant entitles the Holder to purchase at any time during the Warrant
Term for the Warrant Price up to the Warrant Number of shares of Common Stock,
subject to adjustment as set forth herein;
 
(ii) The "Warrant Price" shall be a price per share equal to
[___________(_______)]2 .
 
(b) Warrant Term. The "Warrant Term" shall mean from and after the Closing Date
(herein defined) until __________ ___, 201_3 .


1.2 Manner of Exercise. The Warrant may be exercised by the Holder, in whole or
in part, from time to time during the Warrant Term, by presentation and
surrender hereof to the Issuer at its principal office with of a notice in
substantially the form attached to this Warrant as Exhibit 1 duly executed by
such Holder (a "Warrant Notice") and accompanied by payment of the Warrant Price
for the number of shares of Common Stock specified in such form. Any such
exercise shall be irrevocable. As soon as practicable after each such exercise
of this Warrant, but not later than five (5) Business Days from the receipt the
Warrant Notice, the Issuer shall issue and deliver to the Holder a certificate
or certificates for the shares of Common Stock issuable upon such exercise,
registered in the name of the Holder or its designee.
 
______________
2 Insert 120% of price of Issuer’s Common Stock determined at the initial
closing under the Subscription Agreement (the “Closing Date”), as adjusted
pursuant to this Warrant.
 
3 Insert date that is 90th monthly anniversary of Closing Date.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2. Reservation of Shares. For so long as this Warrant has not been exercised in
full, the Issuer shall, at all times prior to the end of the Warrant Term,
reserve and keep available free from any pre-emptive rights that would reduce
the number of shares issuable to the Holder under this Warrant, out of its
authorized but unissued capital stock, the number of shares of Common Stock
available for exercise hereunder. In the event the number of Common Shares plus
all other shares of Common Stock outstanding and otherwise reserved for issuance
exceeds the total authorized number of shares of Common Stock, the Issuer shall
promptly take all actions necessary to increase the authorized number of shares
of Common Stock, including causing its board of directors to call a special
meeting of stockholders and recommend such increase.
 
3. Transfer and Assignment. By accepting delivery of this Warrant, the Holder
covenants and agrees with the Issuer not to exercise the Warrant or transfer the
Warrant or the Common Shares represented hereby except in compliance with the
terms of this Warrant. By accepting delivery of this Warrant, the Holder further
covenants and agrees with the Issuer that the Warrant may not be sold or
assigned, in whole or in part, unless such sale or assignment complies with
applicable federal and state securities laws and the terms of this Warrant. As
condition precedent to any transfer, the Holder shall provide the Issuer with an
opinion of counsel in such form as the Issuer may reasonably require. If a
portion of the Warrant evidenced hereby is transferred in compliance with the
terms of this Warrant, all rights of the Holder hereunder may be exercised by
the transferee provided that any Holder of the Warrant may deliver a Warrant
Notice only with respect to such Holder's portion of the Warrant.
 
4. Taxes. The Issuer will pay all documentary stamp taxes (if any) attributable
to the issuance of Common Stock upon the exercise of the Warrant by the Holder;
provided, however, that the Issuer shall not be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the registration of
the Warrant or any certificates for Common Shares in a name other than that of
the Holder of the Warrant surrendered upon the exercise of the Warrant, and the
Issuer shall not be required to issue or deliver a Warrant evidencing rights
thereunder or certificates for Common Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Issuer the amount
of such tax or shall have established to the reasonable satisfaction of the
Issuer that such tax has been paid.
 
5. Adjustments. The number of share of Common Stock issuable upon exercise of
the Warrant is subject to adjustment for stock splits, recombinations, stock
dividends and the like.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6. Business Combinations. In case the Issuer on or after the date hereof is
party to any (a) acquisition of the Issuer by means of merger or other form of
corporate reorganization in which outstanding shares of the Issuer are exchanged
for securities or other consideration issued, or caused to be issued, by the
Acquiring Person, herein defined, or its Parent, herein defined, Subsidiary,
herein defined, or affiliate, (b) a sale of all or substantially all of the
assets of the Issuer (on a consolidated basis) in a single transaction or series
of related transactions, (c) any other transaction or series of related
transactions by the Issuer or relating to the Common Stock (including without
limitation, any stock purchase or tender or exchange offer) in which the power
to cast the majority of the eligible votes at a meeting of the Issuer's
stockholders at which directors are elected is transferred to a single entity or
group acting in concert, or (d) a capital reorganization or reclassification of
the Common Stock or other securities (other than a reorganization or
reclassification in which the Common Stock or other securities are not converted
into or exchanged for cash or other property, and, immediately after
consummation of such transaction, the stockholders of the Issuer immediately
prior to such transaction own the Common Stock, other securities or other voting
stock of the Issuer in substantially the same proportions relative to each other
as such stockholders owned immediately prior to such transaction), then, and in
the case of each such transaction (each of which is referred to herein as
"Change in Control"), proper provision shall be made so that, at the option of
the Acquiring Person and upon fifteen days’ notice to the Issuer and the Holder
prior to the consummation of the Change of Control, either (i) the Acquiring
Person expressly agrees to assume all of the Issuer’s obligations under the
Warrant or (ii) the Holder has fifteen (15) days in which to exercise its rights
under the Warrant. If Holder does not exercise its rights during such fifteen
(15) day period, all rights under the Warrant shall terminate and the Warrant
shall be of no further force and effect. The Issuer, to the extent feasible,
shall provide the Holder with thirty (30) days’ notice of the consummation of
any Change of Control. Subject to the foregoing, on or before the closing date
under the agreement entered into with an Acquiring Person resulting in a Change
in Control, the Issuer, if applicable, shall deliver to the Holder written
notice that the Acquiring Person has assumed such obligations. "Acquiring
Person" means, in connection with any Change in Control, (i) the continuing or
surviving corporation of a consolidation or merger with the Issuer (if other
than the Issuer), (ii) the transferee of all or substantially all of the
properties or assets of the Issuer, (iii) the corporation consolidating with or
merging into the Issuer in a consolidation or merger in connection with which
the Common Stock is changed into or exchanged for stock or other securities of
any other Person or cash or any other property, (iv) the entity or group (other
than Holder or any of its affiliates) acting in concert acquiring or possessing
the power to cast the majority of the eligible votes at a meeting of the Issuer
's stockholders at which directors are elected, or, (v) in the case of a capital
reorganization or reclassification, the Issuer, or (vi) at the Holder's
election, any Person that (A) controls the Acquiring Person directly or
indirectly through one or more intermediaries, (B) is required to include the
Acquiring Person in the consolidated financial statements contained in such
Parent's Annual Report on Form 10-K (if such Person is required to file such a
report) or would be required to so include the Acquiring Person in such Person's
consolidated financial statements if they were prepared in accordance with U.S.
GAAP and (C) is not itself included in the consolidated financial statements of
any other Person (other than its consolidated subsidiaries). "Parent" shall mean
any corporation (other than the Acquiring Person) in an unbroken chain of
corporations ending with the Acquiring Person, provided each corporation in the
unbroken chain (other than the Acquiring Person) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. "Subsidiary" shall mean any corporation at least 50% of whose
outstanding voting stock shall at the time be owned directly or indirectly by
the Acquiring Person or by one or more Subsidiaries.
 
 
-4-

--------------------------------------------------------------------------------

 
 
7. Lost or Stolen Warrant. In case this Warrant shall be mutilated, lost, stolen
or destroyed, the Issuer may in its discretion issue in exchange and
substitution for and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor, but only upon receipt of evidence reasonably satisfactory to the
Issuer of such loss, theft or destruction of such Warrant. Applicants for a
substitute Warrant shall also comply with such other reasonable regulations and
pay such other reasonable charges as the Issuer may prescribe.
 
8. Agent. The Issuer (and any successor) shall at all times maintain a register
of the holders of the Warrant.
 
9. Notice. All notices and other communications from the Issuer to the Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, or
overnight courier, at such address as may have been furnished to the Issuer or
the Holder, as the case may be, in writing by the Issuer or such Holder from
time to time.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10. Miscellaneous.
 
10.1 This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligation Law), and the Issuer hereby submits to the
non-exclusive jurisdiction of any state or federal court in the Southern
District of New York and any court hearing any appeal therefrom, over any suit,
action or proceeding against it arising out of or based upon this Warrant (a
"Related Proceeding"). The Issuer hereby waives any objection to any Related
Proceeding in such courts whether on the grounds of venue, residence or domicile
or on the ground that the Related Proceeding has been brought in an inconvenient
forum.
 
10.2 Any and all remedies set forth in this Warrant: (i) shall be in addition to
any and all other remedies the Holder or the Issuer may have at law or in
equity, (ii) shall be cumulative, and (iii) may be pursued successively or
concurrently as each of Holder and the Issuer may elect. The exercise of any
remedy by the Holder or the Issuer shall not be deemed an election of remedies
or preclude the Holder or the Issuer, respectively, from exercising any other
remedies in the future.
 
10.3 For purposes of this Warrant, except as otherwise expressly provided or
unless the context otherwise requires: (i) the terms defined in this Warrant
have the meanings assigned to them in this Warrant and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender and neuter gender of such term; (ii) accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with U.S. GAAP; (iii) references herein to "Articles", "Sections",
"Subsections", "Paragraphs" and other subdivisions without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs and other
subdivisions of this Warrant, unless the context shall otherwise require; (iv) a
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;
(v) the words "herein", "hereof", "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; (vi) the
term "include" or "including" shall mean without limitation; (vii) any
agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statues and references to all attachments thereto and instruments incorporated
therein; and (viii) references to a Person are also to its permitted successors
and assigns and, in the case of an individual, to his or her heirs and estate,
as applicable.
 
 
-6-

--------------------------------------------------------------------------------

 
 
10.4 If any term or other provision of this Warrant is invalid, illegal or
incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Warrant shall nevertheless remain in full
force and effect. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the undersigned agrees that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Issuer shall negotiate in good faith to modify this Warrant so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
10.5 All dollar ($) amounts set forth herein refer to United States dollars. All
payments hereunder and thereunder will be made in lawful currency of the United
States of America.
 
10.6 The Issuer may not assign its obligations under this Warrant other than by
operation of law or in connection with a merger or sale of all or substantially
all of the Issuer's assets or stock or a Change in Control of the Issuer.
Subject to the terms hereof, Holder may assign, pledge, hypothecate or transfer
any of the rights and associated obligations contemplated by this Warrant, in
whole or in part, at its sole discretion (including, but not limited to,
assignments, pledges, hypothecations and transfers in connection with hedging
transactions with respect to this Warrant).
 
10.7 Under the Subscription Agreement, the Issuer is only required to use its
best efforts to cause a registration statement covering the issuance of the
Registrable Securities to be declared effective, and once effective, only to use
its best efforts to maintain the effectiveness of the registration statement.
The Issuer will not be obligated to deliver any Registrable Securities, and
there are no contractual penalties for failure to deliver any such securities,
if a registration statement is not effective at the time of exercise. The
failure or inability of the Issuer to maintain the effectiveness of such
registration statement shall not in any way prevent the expiration of this
Warrant at the end of the Warrant Term.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, if a Holder upon any Warrant
exercise does not consent to accept unregistered Common Stock in lieu of
Registered Common Stock (as defined in the Issuer’s Certificate of Rights and
Preferences of Series A-2 Cumulative Convertible Preferred Stock, as amended),
then such Holder’s Warrant Notice shall be deemed, without any further action,
to have been withdrawn. Moreover, in no event is the Issuer obligated to settle
any Warrant exercise, in whole or in part, for cash.


 
This Warrant shall not be valid unless signed by the Issuer.
 
[Remainder of Page Left Blank Intentionally]
 
 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Warrant to be signed by its duly
authorized officer.


Dated: ________, 200_




FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.






By: ______________________
Name:
Title:
 
 
-9-

--------------------------------------------------------------------------------

 

Exhibit 1


[FORM OF WARRANT NOTICE]


(To Be Executed Upon Exercise Of Warrant)


[DATE]


Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attention:  [____________]


Re: Exercise of Warrant


Ladies and Gentlemen:


The undersigned is the registered holder of a warrant (the "Warrant") evidencing
certain rights to purchase shares of Fusion Telecommunications International,
Inc. (the "Issuer") and hereby elects to exercise the Warrant to purchase ______
shares of Common Stock (as defined in the Warrant) and hereby delivers via wire
transfer of immediately available United States funds $____________ in exchange
for such shares of Common Stock, all in accordance with the terms of such
Warrant.


In accordance with the terms of the attached Warrant, the undersigned requests
that certificates for such shares be registered in the name of and delivered to
the undersigned at the following address:


[TO BE ADDED]


[If the number of shares of Common Stock specified above is less than the total
number of shares of Common Stock remaining under the Warrant, insert the
following -- The undersigned requests that a new Warrant substantially identical
to the attached Warrant be issued to the undersigned evidencing rights to
exercise additional Warrants equal to the number of shares of Common Stock
called for on the face of the current Warrant, as adjusted, minus the gross
number of shares of Common Stock delivered to the undersigned in accordance with
this Notice.]
 
 
-1-

--------------------------------------------------------------------------------

 


HOLDER




By:____________________________________     
Name:
Title:






By:____________________________________     
Name:
Title:
 
 
-2-

--------------------------------------------------------------------------------

 

